Exhibit 10.4

 

ASSIGNMENT AND ASSUMPTION AGREEMENT

 

This ASSIGNMENT AND ASSUMPTION AGREEMENT (this “Agreement”) is made and entered
into as of August 31, 2018, by and among Inpixon, a Nevada corporation
(“Inpixon”), Sysorex, Inc., a Nevada corporation (“Sysorex”), the Inpixon and
Sysorex entities listed on Schedules A and B hereto (as appropriate,
collectively with Inpixon, the “Inpixon Group” and each, an “Inpixon Entity” and
collectively with Sysorex, the “Sysorex Group” and each, a “Sysorex Entity”).
Capitalized terms used in this Agreement and not otherwise defined have the
meanings ascribed to such terms in the Separation Agreement (as defined below).

 

RECITALS

 

WHEREAS, Inpixon and Sysorex have entered into that certain Separation and
Distribution Agreement (the “Separation Agreement”), dated as of August 7, 2018,
pursuant to which Inpixon will transfer its IT consulting and value added
reseller business to Sysorex (the “Separation”) and distribute all of the
outstanding common stock of Sysorex to Inpixon stockholders of record (including
holders of Inpixon’s Series 4 Convertible Preferred Stock) and certain holders
of Inpixon’s warrants as of the close of business on August 21, 2018 (the
“Distribution” and with the Separation, the “Spin-off”); and

 

WHEREAS, in connection with the Spin-off and pursuant to Section 2.1 of the
Separation Agreement, the Inpixon Group desires to assign to Sysorex the Sysorex
Assets and Sysorex has agreed to assume the Sysorex Liabilities while the
Sysorex Group desires to assign to Inpixon the Inpixon Assets.

 

NOW, THEREFORE, pursuant to the terms and conditions of the Separation Agreement
and for the consideration set forth therein and other valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties agree
as follows:

 

AGREEMENT

 

1. Assignment and Assumption of Sysorex Assets and Liabilities. Subject to the
terms and conditions of the Separation Agreement, each Inpixon Entity hereby
assigns, conveys, and transfers to Sysorex all of such Inpixon Entity’s right,
title and interest in and to the Sysorex Assets (the “Sysorex Assignment”).
Sysorex hereby accepts the Sysorex Assignment and retains or assumes, as
appropriate, the Sysorex Liabilities, in each case effective as of the Effective
Time; provided, however, that following the Effective Time, each of Inpixon and
Sysorex will be responsible for 50% of the Shared Liabilities included on
Schedule 1.5 of the Separation Agreement.

 

2. Assignment and Assumption of Inpixon Assets and Liabilities. Subject to the
terms and conditions of the Separation Agreement, each Sysorex Entity hereby
assigns, conveys, and transfers to Inpixon all of such Sysorex Entity’s right,
title and interest in and to the Inpixon Assets (the “Inpixon Assignment”).
Inpixon hereby accepts the Inpixon Assignment and retains or assumes, as
appropriate, the Inpixon Liabilities, in each case effective as of the Effective
Time; provided, however, that following the Effective Time, each of Inpixon and
Sysorex will be responsible for 50% of the Shared Liabilities included on
Schedule 1.5 of the Separation Agreement.

 



 

 

 

3. Terms of the Separation Agreement. The terms of the Separation Agreement,
including, but not limited to, the representations, warranties, covenants,
agreements and indemnities relating the Sysorex Liabilities are incorporated
herein by reference. The parties hereto acknowledge and agree that the
representations, warranties, covenants, agreements and indemnities contained in
the Separation Agreement shall not be superseded hereby, but shall remain in
full force and effect to the extent provided therein. In the event of any
conflict or inconsistency between the terms of the Separation Agreement and the
terms hereof, the terms of the Separation Agreement shall govern.

 

4. Governing Law. This Agreement shall be governed by and construed in
accordance with the Law of the State of Nevada, without regard to the choice of
law or conflicts of law principles thereof. The parties expressly waive any
right they may have, now or in the future, to demand or seek the application of
a governing Law other than the Law of the State of Nevada.

  

5. Assignment. This Agreement may not be assigned by any party hereto without
the prior written consent of Inpixon and Sysorex. All of the terms and
provisions of this Agreement shall inure to the benefit of and be binding upon
the parties hereto and their respective successors and assigns.

 

6. Counterparts. This Agreement may be executed in multiple original, facsimile
or electronic counterparts (including via PDF), each of which shall be deemed an
original, but all of which when taken together shall constitute one and the same
agreement.

 

7. Further Assurances. Each party hereto shall execute and deliver, at the
reasonable request of the other parties hereto, such additional documents,
instruments, conveyances and assurances and take such further actions as such
other party may reasonably request to carry out the provisions hereof and give
effect to the transactions contemplated by this Agreement.

 

[Signatures on next page.]

 

 2 

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 



  INPIXON         By: /s/ Nadir Ali   Name: Nadir Ali   Title: Chief Executive
Officer         SYSOREX, INC.         By: /s/ Zaman Khan   Name: Zaman Khan  
Title: President         INPIXON CANADA, INC.         By: /s/ Nadir Ali   Name:
Nadir Ali   Title: Chief Executive Officer         SYSOREX INDIA LTD.        
By: /s/ Nadir Ali   Name: Nadir Ali   Title: Chief Executive Officer

 

 3 

 

 

Schedule A

Inpixon Entities

 

Inpixon Canada, Inc., a Canadian corporation

Sysorex India, Ltd., a corporation formed under the laws of India

 

 4 

 

 

 

Schedule B

Sysorex, Inc. Entities

 

Sysorex Government Services, Inc., a Nevada corporation

 



 5 

